Exhibit 10.1(a)

Schedule to Change in Control Agreement

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into Change in Control Agreements with the following persons on
the dates shown. These agreements are identical to the one included as Exhibit
10.13 to HMEC’s Annual Report on Form 10-K for the year ended December 31, 2004
and are the same type of agreement as the one included as Exhibit 10.7 to HMEC’s
Annual Report on Form 10-K for the year ended December 31, 2001, except that
(1) the multiple of the annual base salary and average of annual cash bonus paid
to the employee in the last three years and (2) the specified period during
which such employee’s insurance benefits would continue are equal to the
duration below.

 

Employee

   Duration      Agreement Date

Frank D’Ambra

   1.5 years      03-08-2005